Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 However applicant has not perfected this claim. Applicant has not filed certified copies of JP2020-000842 as required. 35 U.S.C. 119 (b) (3) 37 CFR 1.55. 
Applicant must submit the certified copy of the application in accordance with MPEP 215 et seq. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. 
If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. 
DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is rejected under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  The front, back and side views cannot be consistently compared with the top view. 
See the illustration below showing 1.3, (the top), in the center of the illustration and figure 1.2, (back), above 1.3 and the front, figure 1.1 below 1.3. The figures are being compared in these positions with the understanding that the front of the article would be viewed if the lower part of figure 1.3 were to be turned upward. Broken lines labeled A are on the left and right to indicate that the same scale is used for all figures. 

[AltContent: textbox (B)]
    PNG
    media_image1.png
    313
    555
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    98
    551
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    95
    552
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (1.3 top)][AltContent: textbox (1.2 back)][AltContent: textbox (1.1 front)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)]














On the left side of the figures a vertical broken line labeled B has been placed in an effort to match up the oval or capsule shaped features. A second vertical broken line labeled C is placed in the center of the figures in order to attempt to match the circular features.  In the top view, the capsule shaped features appear to be the same in shape. Two of these features, one on the top edge and one on the bottom edge, are pointed out in figure 1.3. The features in the same position in figures 1.2 and 1.1 do not resemble the capsule shaped features one sees on the top. In the back and front, there are “mounds” on the left and right of the figure. These forms vary considerably from one another and do not look like the shapes one sees in the top view.
Similarly, the circles in the top view to not match up with what might be the same shapes in the rear and front views. The vertical line was placed to divide a row of circles 
While it is understandable that some variation is possible because the pattern curves across the pillow core, but not this much variation. The lack of consistency from view to view makes the design indefinite and non-enabled. 
2)  The above described lack of consistency can also be seen in a comparison of the top view with the sides, figures 1.5 and 1.6. 
The illustrations below show side details of figure 1.3 with figures 1.5 and 1.6. 
[AltContent: textbox (1.3 left side)]













The features on the sides of figure 1.13 are very uniform. However, in figures 1.5 and 1.6, the features look very irregular in form. 


    PNG
    media_image12.png
    504
    195
    media_image12.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (1.3 right side)]











3)  The variation in form from one figure to another can most obviously seen in a comparison of figure 1.3 with the perspective of the top view, figure 1.7. 

    PNG
    media_image15.png
    223
    403
    media_image15.png
    Greyscale
[AltContent: textbox (1.7 detail)]







The only similarity one can see in this figure to figure 1.3 is in some of the broken line features. 
4)  The figures illustrated below, 1.8-1.11, are described as cross-sectional views in the list of descriptions. The areas from where the cross-sections are taken are described in the special description after the figure descriptions and before the claim. 

    PNG
    media_image17.png
    133
    799
    media_image17.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.8)][AltContent: arrow]
    PNG
    media_image20.png
    137
    789
    media_image20.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.11)]














 


But this written description is confusing and allows for considerable inaccuracy in interpreting the relationship of these figures to other figures.  
It is not clear how to interpret the openings pointed out at the center bottom of figure 1.8. These openings go from top to bottom suggesting that the core is made of separate 
Similarly, figure 1.9 has recessions that cannot be explained. The areas below the surface are not claimed but it effects how the claimed part of the design is interpreted. 
In 1.10 and 1.11, there are openings from top to bottom suggesting that the core is made of multiple separate parts. This contradicts the top and bottom views which show a continuous surface, claimed on top and unclaimed on the bottom. 

    PNG
    media_image25.png
    247
    431
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    213
    380
    media_image26.png
    Greyscale
[AltContent: textbox (1.14)][AltContent: textbox (1.15)][AltContent: arrow][AltContent: arrow]5)  The remaining figures in the drawing set, figures 1.12-1.15 are described as “enlarged partial perspective” views. 














It is not clear from where these views are taken on a larger figure. In figure 1.14 for example, the features do not resemble solid line features in figure 1.3. The capsule shaped broken line features are similar to other views but many of the broken line features are not. They are not capsule shaped. 
In figure 1.15, the top of the figure (pointed out) seems to include two boundaries. The borderline of the figure cannot be matched in other views and the form of the rectangle cannot be understood without conjecture. 
6)  In the special description, the dot dash dot broken lines are stated as depicting boundaries. However, the dashes are very long making it difficult to distinguish between broken lines and claimed features. 
7)  As has been described, the descriptions of areas of the details and areas of cross-section do not adequately explain what is seen in the drawing figures. But there are other issues with the specification as well. 
While it is acceptable to include an intended use statement in a special description, most statements in the paragraph are confusing. Applicant states what is intended to be claimed (“registration is sought”). It is understood that whatever is in solid line in drawings is claimed. In a U.S. application, applicant is required, instead, to describe what is not claimed and the meaning of any the broken lines. Note that in the U.S., a patent is sought, not registration. 
The broken lines in the application are described as “for illustrative purposes only and form no part of the claimed design”. All parts of the drawings are for “illustrative purposes”. If broken lines are included in the drawing, their use must be defined in the specification; i.e., environment, boundary, stitching, fold lines, etc.  Dotted or broken lines may mean different things in different circumstances and it must be made entirely clear what they do mean.  See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967)
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a 
Determine the form of the article and draw it consistently from view to view. 
Amend the drawings by making clear from where details and cross-sections are taken. A detail is drawn in the following way:
On a drawing of the entire design, the area of the detail is enclosed in broken line in the same shape as the boundaries of the detail drawing. A broken line is placed leading from the broken line edge of the boundary to the number of the detail view. In the detail view, the boundary should be drawn in broken line. 
A detail view is described as follows:
--1.15 is an enlarged detail view of area 15 within figure [state the figure number of the drawing from which the detail is taken]. –
A cross-section is made clear by placing upon a figure section lines drawn in broken line and with arrows pointing out the figure number of the cross-section view. The arrows point out the direction of the cutting plane. 
This is how a cross-sectional view is described in the list of descriptions:
--  1.9 is a cross-sectional view taken in the direction of line 9-9 in figure [state the figure from which the cross-section is taken]. –
Consider also cancelling the special description paragraph and replacing it with:
--The core for a pillow is intended to be used by attaching it to a pillow cover. The dot dash broken lines denote the boundaries of the claim and form no part thereof. The evenly spaced broken lines depict portions of the core for a pillow that form no part of the claimed design. Broken lines which indicate the boundaries of detail areas form no part of the claimed design. –
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings. 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
A response is required in reply to the Office action to avoid abandonment of the application. Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. For those applications where applicant wishes to communicate with the examiner via internet communication, e.g. email or video conferencing tools see MPEP 502.03 II (Article 5) for more details. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources

For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918